Citation Nr: 0516158	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  02-18 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for an acquired 
psychiatric disorder.  

2.	Entitlement to service connection for gastritis, with 
esophageal ulcer and residuals of a cholecystectomy.  

3.	Entitlement to service connection for hepatitis C.  

4.	Entitlement to service connection for degenerative joint 
disease of the left knee.  

5.	Entitlement to a compensable rating for bilateral hearing 
loss.  

6.	Entitlement to a compensable rating for a scar of the left 
knee.  

7.	Entitlement to a permanent and total disability rating for 
pension purposes.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1966 and from November 1977 to September 1983.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2002 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for a left knee scar and bilateral hearing loss, 
each evaluated as noncompensable.  The veteran has appealed 
the ratings for these disorders.  The February 2002 rating 
decision also denied a permanent and total disability rating 
for pension purposes.  Appeal is also taken from a March 2004 
rating decision that denied service connection for gastritis, 
with esophageal ulcer and residuals of a cholestestectomy, 
hepatitis C, degenerative joint disease of the left knee, and 
a psychiatric disorder.  




FINDINGS OF FACT

1.	A chronic psychiatric disorder is not currently 
demonstrated.  

2.	Gastritis, with esophageral ulcer, or cholesestitis was 
not evident during service or until many years thereafter and 
is not shown to have been caused by any in-service event.

3.	Hepatitis C was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

4.	Degenerative joint disease of the left knee was not 
evident during service or until many years thereafter and is 
not shown to have been caused by any in-service event or 
related to a service connected disease or injury.  

5.	The veteran's hearing acuity is currently manifested by 
average pure tone thresholds at 1,000, 2,000, 3,000, and 
4,000 hertz of 45 decibels in the right ear and 38 decibels 
in the left ear; speech recognition ability was 80 percent 
correct in the right ear and 84 percent correct in the left 
ear.  

6.	The veteran's left knee scar is well-healed, without 
functional impairment or repeated ulceration.  

7.	Service connection is effect for bilateral hearing loss 
and a scar of the left knee, both rated as noncompensable.  

8.	The veteran is also diagnosed as having degenerative joint 
disease of the let knee, rated 10 percent disabling; 
gastritis, with esophageal ulcer and status post 
cholecystectomy, rated noncompensable; hepatitis C, rated 20 
percent disabling; nephrolithiasis, rated 10 percent 
disabling; hypertensive vascular disease, rated 10 percent 
disabling; and tinea pedis, atherosclerosis of the aorta and 
a granulomata of the left lung, all rated as noncompensable.  
The combined service connected and non-service connected 
rating for pension purposes is 40 percent disabling.

9.	The evidence of record shows the veteran's disabilities to 
be appropriately evaluated.

10.	The veteran reported having had four years of high 
school education, but reported no work experience since his 
discharge from service.  

11.	The evidence of record does not show the veteran to be 
unemployable due to his service-connected disabilities.

12.	The evidence of record does not show the veteran to be 
permanently and totally disabled due to his service-connected 
and nonservice-connected disabilities.


CONCLUSIONS OF LAW

1.	A psychiatric disorder was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.	Gastritis, with esophageal ulcer and residuals of a 
cholecystectomy was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

3.	Hepatitis C was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

4.	Degenerative joint disease of the left knee was neither 
incurred in nor aggravated by service nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2004).  

5.	The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  

6.	The criteria for a compensable rating for a scar of the 
left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002 and 2004).  

7.	The requirements for a nonservice-connected pension have 
not been met. 38 U.S.C.A. §§ 1501,1502, 1521, 5107(b); 38 
C.F.R. §§ 3.340, 3.342(a), 3.655(b), 4.3, 4.7, 4.16, 4.17 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in June 2001 and in April 2003 
2004 that provided notification of the information and 
medical evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition the RO asked the appellant to submit 
information regarding any evidence that he believes pertains 
to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 
183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had a hearing on appeal.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran, and adjudication of this 
appeal poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Claims for service connection

The veteran is seeking service connection for various 
disorders, including a psychiatric disorder; a 
gastrointestinal disorder, including gastritis with an 
esophageal ulcer and the residuals of a cholecystectomy; 
hepatitis C; and degenerative joint disease of the left knee.  
Review of the service medical records shows no complaint or 
manifestation of any of these claimed disabilities while the 
veteran was on active duty.  

Regarding the claim for service connection for a psychiatric 
disorder, it is noted that a review of the evidence of 
treatment that the veteran has received since his discharge 
from service shows complaints of depression in October 2002, 
but no diagnosis of an aquired psychiatric disorder was made.  
The veteran was afforded a psychiatric examination by VA in 
May 2003, with the diagnosis being that there was no gross 
psychiatric disorder.  As no disability has been manifested 
either during service or thereafter, service connection may 
not be established and the claim regarding this issue must be 
denied.  

Review of the evidence regarding the veteran's claim for 
service connection for gastritis, with esophageal ulcer and 
residuals of cholecystectomy shows that the veteran was 
hospitalized at a VA facility in October 2001.  At that time, 
the veteran was admitted with a diagnosis of asymptomatic 
cholelithiasis, that was diagnosed by a complete echogram of 
the abdomen.  He underwent a laparoscopic cholecystectomy and 
tolerated the procedure well.  Additional outpatient 
treatment records show that the veteran was seen for 
gastrointestinal complaints in late 2002 at which time 
dyspepsia was noted.  It was also found that the veteran was 
H. pylori positive at that time.  On examination by VA in May 
2003, it was reported for clinical purposes that the veteran 
had been H. Pylori positive and 







III. Entitlement to a Permanent and Total Disability Rating 
for Pension Purposes.

Factual background.

In addition to the service-connected disabilities discussed 
in Part II, the veteran also is diagnosed as having 
polyarthralgia, degenerative disc disease (DJD) of the 
cervical spine at C5-C6, hepatic dysfunction, history of 
hepatitis-C, a left jaw disorder, adjustment disorder, with 
mixed anxiety and depressed mood, and hypertension. The May 
2004 rating decision reflects that, if service connected, the 
DJD would be evaluated as 10 percent disabling, the 
adjustment disorder as 30 percent disabling, and the 
hypertension as 10 percent disabling. The remainder of the 
veteran's nonservice-connected disabilities would be deemed 
noncompensable.

The July 1996 VA general examination report reflects that, in 
addition to the diagnosis of sarcoidosis, the veteran was 
diagnosed with hypertension, well controlled on medications, 
no evidence of organ damage. The May 1997 VA general 
examination report reflects that the veterans' diagnoses 
remained the same. Also noted was an acute episode of 
abdominal pain, which resolved with treatment and had 
remained asymptomatic.

The May 1997 x-ray examination report of degenerative disc 
disease of the cervical spine was set forth above. The May 
1997 VA spine examination report reflects that physical 
examination of the veteran's cervical spine revealed no 
tenderness, crepitus, or paraspinal spasm. Range of motion on 
forward flexion was to 30 degrees, extension to 30 degrees, 
right and left lateral flexion to 40 degrees, and right and 
left rotation to 50 degrees. There was no objective evidence 
of pain on motion. Other than a mild bunion formation on both 
first metatarsal phalangeal joints, the examiner diagnosed a 
normal neurological examination.

A January 2002 VA report reflects the veteran presented with 
complaints of not having a job and relating concerns that she 
might have to move our of her place of residence. The veteran 
denied hypersomnia but reported that, a couple of times a 
week, she awoke during the night for a couple of hours for no 
reason. Sometimes she returned to sleep, sometimes not. She 
reported that she did not consider her depression a long-term 
process. She denied any psychotic symptoms, crying spells, 
appetite change, thoughts of self- harm, or inability to 
enjoy herself. She reported no problems as concerned her 
three children. The mental status examination noted no 
abnormalities. The examiner rendered an Axis I diagnosis of 
adjustment disorder, with some anxiety and depression, and 
assessed Axis V as 51. The veteran declined psychotherapy and 
opted for a trial of Zoloft.

A March 2002 VA treatment note reflects that the veteran 
reported satisfaction with the Zoloft. She reported sleeping 
better, smile frequently, her speech was spontaneous, and she 
still expressed hope she would find a job.

A June 2003 VA treatment note reflects that the veteran's 
hypertension was well controlled. The Board also notes 
treatment note entries which list gastroesophageal reflux 
disease among the veteran's diagnoses but no entries as 
concerns active symptomatology.

Analysis.

Veterans who serve during a period of war for 90 days or more 
and are totally and permanently disabled as the result of a 
nonservice-connected disability not due to the veteran's own 
misconduct are eligible for a nonservice-connected disability 
pension. 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.342. A 
finding of total disability is warranted where the veteran 
experiences any disability that is sufficient to render it 
impossible for an average person to follow a substantially 
gainful occupation. The "average person" standard is 
implemented by VA regulations, including 38 C.F.R. § 3.340(a) 
and 38 C.F.R. § 4.15 that also add that the total rating is 
based primarily upon the average impairment in earning 
capacity. Further, 38 U.S.C.A. § 1502(a)(2) essentially 
provides that a veteran shall be considered permanently and 
totally disabled when such person is unemployable as a result 
of disability reasonable certain to continue throughout the 
life of the disabled person, or is suffering from any disease 
or disorder determined by the Secretary of VA to be of such 
nature or extent as to justify a determination that persons 
suffering therefrom are permanently and totally disabled.

Subjective factors for consideration are also included in 38 
C.F.R. § 4.15 which provides that in individual cases, full 
consideration will be given to such factors as unusual 
physical or mental effects in individual cases, peculiar 
effects of occupational activities, defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap or disability, and the effect of 
combination of disabilities. In addition, 38 C.F.R. § 4.17(b) 
states that where the veteran fails to meet the percentage 
requirements, but meets the basic eligibility criteria and is 
unemployable, consideration of 38 C.F.R. § 3.321(b)(2) is 
appropriate.

The Board incorporates here by reference the discussion above 
on the evaluation of disabilities and the evaluation of the 
veteran's service-connected disabilities. The evidence of 
record shows the veteran's nonservice-connected disabilities 
to be appropriately evaluated.

As concerns the veteran's cervical spine degenerative disc 
disease, the evidence shows it to more nearly approximate a 
noncompensable evaluation than a compensable evaluation of 10 
percent. 38 C.F.R. § 4.7. The examination report reflects 
that the examiner noted no objective evidence of pain on 
motion. In the absence of some limitation of motion, with 
pain, the veteran's degenerative disc disease more nearly 
approximates a noncompensable evaluation. Id., 4.71a, DC 
5003.

The Board makes a similar finding as to the veteran's 
adjustment disorder and finds the evidence of record shows it 
to more nearly approximate a 30 percent evaluation. The 
criteria in effect at the time the veteran submitted her 
claim provided that, consideration is given to reduction of 
initiative, flexibility, efficiency and reliability levels, 
as well as to the ability to maintain wholesome relationships 
with people. "Considerable" social and industrial impairment 
warranted a 50 percent evaluation. 38 C.F.R. § 4.132, DC 9411 
(1996).

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
then named United States Court of Veterans Appeals stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas, the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision. See 38 U.S.C.A. § 7104(d)(1) (West 
2002).

In a precedent opinion, dated November 9, 1993, the General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree." It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
VAOPGCPREC 9-93, 59 Fed. Reg. 4753 (1994). In that opinion, 
the word "definite," as used in 38 C.F.R. § 4.132 to describe 
a 30-percent degree of disability for purposes of rating 
claims based on certain mental disorders, should be construed 
to mean distinct, unambiguous, and moderately large in 
degree, more than moderate but less than rather large. The 
VA, including the Board, is bound by this interpretation of 
the terms. 38 U.S.C.A. § 7104(c) (West 2002).

Application of that opinion to the veteran's symptomatology 
would indicate that the veteran's adjustment disorder does 
not more nearly approximate even a 30 percent evaluation. The 
Board notes this, however, only to demonstrate that the 
evidence of record does not show the veteran's adjustment 
disorder to more nearly approximate the higher evaluation of 
50 percent. 38 C.F.R. § 4.7. The January 2002 report reflects 
that the veteran's Global Assessment of Functioning (GAF) was 
assessed at 51. A GAF of 51 is indicative of moderate 
difficulty in social, occupational, or school functioning. 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), p. 47. The evidence of record shows that 
the veteran's primary difficulty was unemployment. There is 
no evidence of difficulty in social or school functioning, as 
the veteran had completed college courses and a vocational 
course, and she reported no relational problems with her 
children.

The veteran does not fare any better under the current 
criteria, which became effective November 7, 1996. The 
current criteria provides that, a 50 percent evaluation will 
be assigned for an adjustment disorder which produces 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, DC 9440 (2004).

It is readily evident that the veteran's adjustment disorder 
does not more nearly approximate these criteria. Thus, the 
veteran's adjustment disorder is properly evaluated as 30 
percent disabling were it service connected.

The July 1986 rating decision determined that a jaw disorder 
was not shown by the April 1984 VA examination.

The veteran's total disability picture, both service 
connected and nonservice connected, reflects as follows: 
sarcoidosis at 30 percent, degenerative disc disease at 10 
percent, adjustment disorder at 30 percent, and hypertension 
at 10 percent. The combined disability of all of the 
veteran's disabilities is 60 percent. 38 C.F.R. § 4.25. Thus, 
the veteran does not meet the criteria for a permanent and 
total disability rating. Therefore, as with her claim for 
TDIU for compensation purposes, she must be considered for 
extra-schedular consideration. 38 C.F.R. §§ 3.340(a)(2), 
4.16, 4.17.

The Board incorporates here by reference the discussion on 
extra-schedular consideration in Part II above on TDIU for 
compensation purposes. Further, inclusion of the veteran's 
adjustment disorder and her hypertension in the analysis does 
not change the result. As noted by the January 2002 
evaluation, the primary component of the veteran's adjustment 
disorder was her unemployment, but, at the time of that 
assessment, the veteran still voiced a positive outlook, and 
her GAF of 51 reflects moderate impairment. Her hypertension 
is well controlled, so the impact of it is minimal. The Board 
notes the 2002 and 2003 reports which reflect the veteran's 
disenrollment from employment placement service. 
Specifically, the February 2003 report which reflect that the 
veteran's depression had become the primary barrier to her 
obtaining employment. Nonetheless, the nonmedical factor of 
her lack of access to public transportation is still an 
integral factor of her unemployment. Further, there is no 
medical evidence to confirm the current impact of the 
veteran's depression, which is a direct result of the veteran 
not having reported for scheduled examinations.

The current evidence of record does not show a basis for 
referring the veteran's case for extra-schedular 
consideration, as the evidence does not show her to be 
unemployable due to her disabilities. 38 C.F.R. §§ 3.340, 
3.655(b), 4.3, 4.16.

ORDER





	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


